FILED

APR 1 6 2012

UNITED STATES DISTRICT COURT _ _
Clerk, U.S. Dcstrlct & Bankruptcy

FOR THE DISTRICT GF COLUMBIA Courtsforthe District of Co|umbia
Sheronne Elaine Wilson, )
Petitioner, g
v. § Civil Action No.   
Joe Keffer, §
Respondent. §

MEMORANDUM OPINION

Petitioner, proceeding pro se, has submitted a form captioned "Petition for Writ of Habeas
Corpus by a Person in Custody in the District of Columbia," but she is incarcerated at the Federal
Medical Center in Fort Worth, Texas. Petitioner identifies the challenged sentence as one
supposedly imposed by "Washington, DC Surprem [sic] Court," but there is no such court.
Furtherrnore, the petition is devoid of any grounds for relief and supporting facts. See Pet. at 5~6.

Hence, this wholly insubstantial action will be dismissed. A separate Order of dismissal

accompanies this Memorandum Opinion. §

¢z, United States District Jddge
Date: April f , 2012